Citation Nr: 1621122	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for mechanical low back pain ("low back disability"), rated as 10 percent disabling prior to June 1, 2008 and as 20 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for mechanical low back pain.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claim.

In July 2008, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected low back disability due to hospitalization in excess of 21 days, effective from March 27, 2008 through May 31, 2008.  A 10 percent rating was resumed from June 1, 2008.

In January 2009, the RO granted an increased 20 percent rating for the Veteran's service-connected low back disability, effective September 4, 2008.  An effective date of June 1, 2008 for the grant of the increased 20 percent rating was subsequently assigned by way of a March 2010 rating decision.

In May 2010, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected low back disability due to hospitalization in excess of 21 days, effective from April 1, 2010 through April 30, 2010.  A 20 percent rating was resumed from May 1, 2010.

In December 2010, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective May 13, 2008.  There is no indication in the claims folder that the Veteran has expressed any disagreement with the December 2010 decision as to the effective date assigned.  Consequently, no issue involving TDIU is before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his April 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  He was notified by way of a March 2013 letter that his Board hearing had been scheduled for a date in April 2013.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.

The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

This matter was previously remanded by the Board in October 2013 for further development.


FINDINGS OF FACT

1.  For the period prior to June 1, 2008, the Veteran's low back disability is not manifested by forward flexion functionally limited to 60 degrees or less, by a combined range of motion functionally limited to 120 degrees or less, by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal, or by incapacitating episodes of intervertebral disc syndrome.  
 
2.  For the period from June 1, 2008, the Veteran's low back disability is not manifested by forward flexion functionally limited to 30 degrees or less, by favorable ankylosis, by ankylosis of the entire thoracolumbar spine, or by incapacitating episodes of intervertebral disc syndrome.   


CONCLUSIONS OF LAW

1.  For the period prior to June 1, 2008, the criteria for a rating in excess of 10 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).
 
2.  For the period from June 1, 2008, the criteria for a rating in excess of 20 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2005, November 2006, May 2009, August 2009, and December 2009 correspondences.  The matter was last readjudicated in a July 2014 supplemental statement of the case.  The Board consequently finds that any deficiency in the timing of the notices has been cured. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  The Board notes that the Veteran failed to report for several recent VA examinations scheduled in connection with his appeal.  Specifically, the Veteran failed to report for examinations scheduled pursuant to the Board's remand for January 2014 and June 2014.  Consequently, VA's duty to assist the Veteran has been fulfilled.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

The RO has rated the Veteran's back disability under Diagnostic Code 5237 for a lumbar spine strain.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same. Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

A March 2005 VA examination report shows that the Veteran reported low back pain elicited by physical activity or sometimes on its own.  The Veteran reported that his back went out four to six times per year which caused him to be unable to stand or walk.  Functional impairment when his back went out caused him to be hunched and unable to stand straight.  Physical examination revealed normal sensory and motor strength power to the lower extremities.  His reflexes were noted to be normal.  Examination of the spine showed pain on movement with muscle spasms.  Range of motion testing showed forward flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right and left lateral rotation to 20 degrees for a combined range of motion of 200 degrees.  The examiner reported that pain, fatigue, weakness, lack of endurance, or incoordination did not affect range of motion.  The examiner diagnosed the Veteran with a low back sprain.  

A December 2006 VA examination report shows that the Veteran reported low back pain.  The Veteran reported no bowel, bladder, or erectile functioning issues.  Pain, weakness, and decreased motion were reported.  The Veteran reported flare ups of a moderate severity that occurred every 5 to 6 months lasting 1 to 2 weeks.  The examiner noted that the Veteran reported increased pain during flare ups but no additional limitations of movement.  The examiner reported that the Veteran did not experience any incapacitating episodes caused by the thoracolumbar spine during the past 12 months.  Physical examination of the spine showed no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  Abnormal spinal curvatures were not shown.  The Veteran was not assessed with thoracolumbar spine ankylosis.  Range of motion examination showed forward flexion to 90 degrees with pain, extension to 30 degrees with pain, left and right lateral flexion to 30 degrees with pain, and left and right lateral rotation to 30 degrees with pain.  The examiner noted that repetitive use testing showed no additional loss of range of motion.  

A September 2008 VA examination reported low back pain that radiated.  The examiner noted that the Veteran did have a VA inpatient stay for physical therapy that lasted from March 2008 to May 2008.  Physical examination of the spine showed no abnormal curvatures or ankylosis.  The examiner did note that the Veteran had guarding, pain with motion, and tenderness of the thoracic sacrospinalis that was not severe enough to be responsible for any abnormal gait or abnormal spinal contour.  Sensory and reflex examination of the spine were noted as normal.  Range of motion testing showed forward flexion to 50 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees.  Pain was noted during all range of motion testing.  

A September 2009 VA examination report shows the Veteran reported back pain that radiated into his lower extremities and also caused numbness.  The Veteran reported flare ups every few months that caused him an inability to get out of bed.  The examiner noted that the Veteran had a normal gait.  Physical examination of the thoracolumbar spine showed guarding, spasms, and tenderness.  No evidence of ankylosis was noted.  Range of motion was noted as forward flexion to 55 degrees, extension to 22 degrees, left lateral flexion to 24 degrees, right lateral flexion to 25 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 30 degrees.  Pain was noted on active range of motion.  The examiner reported that there was no additional limitation of motion after repetitive use testing.  A review of the radiological reports showed that the Veteran had degenerative changes at the lower lumbar levels.  The examiner reported that the Veteran did not have any neurological conditions associated with his spine disability.  The examiner noted that the Veteran did have lumbar flattening.  Muscle spasms, tenderness, and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Objective sensory and reflex examinations showed normal results.  

An August 2010 private spine examination report shows that the Veteran reported spine pain.  Range of motion was noted as forward flexion to 80 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 30 degrees.  The Veteran was noted to have normal motor strength and normal sensory function.  The private physician reported that there were no indications of nerve root impairment and that a MRI showed degenerative changes.  

Prior to June 1, 2008

Prior to June 1, 2008, the Veteran was assigned a 10 percent rating for his service connected low back disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

After a review of the evidence of record the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent prior to June 1, 2008 for the Veteran's low back disability.  Here, the record does not show that the Veteran had thoracolumbar spine forward flexion limited to 60 degrees or less, or that he had a combined thoracolumbar spine range of 120 degrees or less.  At worst, the March 2005 VA examination report clearly noted that the Veteran was able to achieve forward flexion of the lumbar spine to 80 degrees with a combined range of motion of 200 degrees.  Additionally, there was no evidence of guarding to cause abnormal spinal contour and ankylosis was not shown.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's low back disability prior to June 1, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  In other words, even when functional impairment is taken into account, the evidence shows that the Veteran was still able to forward flex the lower spine greater than 60 degrees, and that the combined range of motion was not functionally limited to 120 degrees or less.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the low back prior to June 1, 2008.

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran had intervertebral disc syndrome of the lumbar spine or that he even experiences incapacitating episodes requiring medically-prescribed bed rest prior to June 1, 2008.  A rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the low back disability such as bowel or bladder incontinence.  However, there is no indication from the record that the Veteran had lower extremity radiculopathy or bladder or bowl problems prior to June 1, 2008.  In fact the March 2005 and December 2006 VA examination report showed no objective signs of neurological impairment in the lower extremities or other neurological abnormalities resulting from the Veteran's low back disability.  Therefore, a separate rating for neurological impairment of the lower extremities is not warranted.


As of June 1, 2008

As of June 1, 2008, the Veteran was assigned a 20 percent rating for his service connected low back disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

Based on the evidence of record, the Board finds that the Veteran's low back disability does not warrant a rating in excess of 20 percent as of June 1, 2008.  The range of motion testing in the examinations shows that the Veteran was limited by pain in forward flexion of the thoracolumbar spine at worst to 50 degrees as noted during the September 2008 VA examination.  Notably, the Veteran's forward flexion of the lumbar spine has exceeded 30 degrees on all occasions and not been shown to be limited to 30 degrees or less by any other factors.  Also, VA examiners have specifically reported that the Veteran's low back showed no ankylosis.  Therefore, the low back disability does not meet any of the criteria for a 40 percent rating during the entire pendency of the appeal, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  A rating in excess of 20 percent based on limitation of motion is not warranted as of June 1, 2008.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  There is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed rest of at least 4 weeks but less than 6 weeks during the past 12 months as June 1, 2008.  A rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the low back disability such as bowel or bladder incontinence.  However, the Veteran has not been diagnosed with neurological impairments due to his low back disability.  A separate rating for neurological impairments associated with his low back disability is not warranted.

Therefore, the Board finds that a rating in excess of 20 percent for the Veteran's low back disability as of June 1, 2008 is not warranted, and the preponderance of the evidence is against an assignment of a higher rating.  38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015).

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director of the Compensation Service may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a Veteran or reasonably raised by record).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedular ratings for the service-connected disability addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned as the Veteran's service-connected low back disability is manifested by pain and limitation of motion.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, the Board finds nothing exceptional or unusual about the service-connected disability because the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for mechanical low back pain in excess of 10 percent prior to June 1, 2008, and 20 percent thereafter is denied.




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


